Citation Nr: 1710261	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  15-29 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating higher than 30 percent rating for posttraumatic stress disorder (PTSD) prior to March 10, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William A. Skowronski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from August 1986 to September 1996.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied an initial rating higher than 30 percent for his PTSD.  

A December 2013 rating decision granted service connection for PTSD and rated it initially as 30-percent disabling from February 15, 2011.  In a March 2014 statement, the Veteran indicated he wished to apply for an increased rating for his PTSD that would be retroactive to February 16, 2011.  This statement expressed disagreement with the rating assigned in the December 2013 rating decision and, therefore, is a timely Notice of Disagreement (NOD) with that decision.  See 38 C.F.R. § 20.201 (2015) (a communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes an NOD; special wording not required); 79 Fed. Reg. 57660 (explaining that the revised regulation requiring an NOD be on a standardized form is only effective as of March 24, 2015, so more recently).  See also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement."); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability has been more severe than at others).  However, no Statement of the Case (SOC) was provided in response to that NOD, which ordinarily would require remanding the claim, also, in response, to give the Veteran opportunity to as well submit a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to "perfect" this derivative claim to the Board.  See 38 C.F.R. §§ 19.9, 20.200 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  Here, though, instead, the RO issued another rating decision in September 2014 that granted a higher 50 percent rating for the PTSD, but only as of March 10, 2014.  In response the Veteran filed another timely NOD in October 2014 - this time, however, with the effective date of the higher 50 percent rating.  Again, though, instead of providing him an SOC in response, the RO issued another rating decision in February 2015 that denied an effective date earlier than March 10, 2014, for the higher 50 percent rating for the PTSD.  Notably, that rating decision addressed the underlying merits of the initial rating assigned for the PTSD.  The RO issued an SOC in July 2015 that also addressed the underlying merits of the initial rating for the PTSD, and in response the Veteran completed the steps necessary to perfect his appeal of that February 2015 rating decision by also subsequently filing the required timely Substantive Appeal (VA Form 9 or equivalent statement).  

The filing of an NOD places a claim in appellate status, and the failure to issue an SOC in response renders a claim procedurally defective and normally, in turn, as mentioned requires a remand of the claim.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Here, though, the Veteran later completed the steps necessary to perfect his appeal of the February 2015 rating decision that addressed the underlying merits of the initial rating assigned for his PTSD.  He was provided the required SOC in July 2015.  Therefore, a remand for an SOC is unnecessary.  Moreover, because his initial appeal of the rating assigned for his PTSD was procedurally defective, the Board will not apply the "new and material evidence" standard of 38 C.F.R. § 3.156 that is normally applicable to requests to reopen previously-denied claims that supposedly were not timely appealed and, therefore, became final and binding determinations based on the evidence then of record.  See 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In January 2016, in support of his claim for an initial rating higher than 30 percent for his PTSD prior to March 10, 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  The hearing initially was for the presiding judge to be physically at the RO (Travel Board hearing) but was changed to a videoconference hearing, instead, with the Veteran's consent, because of a severe snow storm in Washington, DC, and the surrounding area precluding the judge from traveling to the RO.  A transcript of the proceeding is of record.  In a December 2014 statement and again during the hearing, the Veteran indicated he was satisfied with the higher 50 percent rating for his PTSD, but that he believed it should be effective as of February 15, 2011, the date he filed his original claim for service connection for this disability (so as the same effective date as the 30 percent rating he first received).  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating unless, as here, he expressly indicates otherwise).  Consequently, the Board has recharacterized this claim as now of entitlement to an initial rating higher than 30 percent rating for the PTSD prior to March 10, 2014.

The Veteran also initiated an appeal of the RO's February 2015 denial of a compensable rating for his bilateral hearing loss (meaning a rating higher than 0 percent), but after the RO issued the SOC in response, he specifically limited his appeal to the PTSD rating issue on the VA Form 9 (Substantive Appeal to the Board) he filed in August 2015.  See 38 C.F.R. § 20.202 (2016).  Consequently, the claim of entitlement to a higher rating for his bilateral hearing loss is not before the Board since he initiated, but did not complete ("perfect") his appeal of this other claim.

This appeal concerning the initial rating for his PTSD has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to March 10, 2014, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 50 percent for the PTSD, so as of February 15, 2011, rather than just as of March 10, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a).  

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

But as specifically concerning this claim for a higher initial rating for the PTSD prior to March 10, 2014, this claim arises from the initial rating the RO assigned after granting service connection for this disability.  In this circumstance, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a "downstream" issue, such as an initial rating assigned for the disability, the claim as it arose in its initial context has been substantiated, so the purpose of § 5103(a) notice served, and there is no need to provide additional VCAA notice concerning the "downstream" rating issue.  Hartman, 483 F.3d 1311; Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement concerning the "downstream"" issue is not resolved.  And since the RO provided the Veteran this required SOC in July 2015 citing the statutes and regulations governing the assignment of disability ratings and discussing the reasons and bases for not assigning a higher initial rating, he has received all required notice concerning this claim.

There is no pleading or allegation that the Veteran has not received all required notice concerning this claim.  And as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing a VCAA notice error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the Board finds that the duty to notify him concerning his claim has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence in support of this claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO obtained all pertinent records that he has identified as possibly relevant to this claim. These records include private treatment records.  In addition, the Veteran was provided VA compensation examinations assessing and reassessing the severity of his service-connected PTSD.  The findings from these examinations provide the information needed to properly rate this disability, including insofar as determining whether it warrants extra-schedular consideration prior to March 10, 2014.  38 C.F.R. §§ 3.327, 4.2 (2016).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).


As already alluded to, the Veteran had a hearing before the Board in January 2016.  The hearing was in compliance with required procedures as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to this Veteran's position.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, he is represented in this appeal by a Veterans Service Organization (VSO), the Disabled American Veterans (DAV), and in the questioning and responses during the hearing they evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (noting that actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of this claim.

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson, 12 Vet. App at 125-26.  The Court also since has held that staged ratings are appropriate even for cases involving established, rather than just initial, ratings, provided there is the required indication of variance in the severity of the disability.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's VBMS claims file, as well as in his Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


III. Analysis 

The Veteran asserts that an initial rating higher than 30 percent is warranted for his PTSD, especially since he has been granted a higher 50 percent rating for this disability during the pendency of this appeal, albeit only as of March 10, 2014.  While he has expressed his contentment with this higher 50 percent rating and is not requesting an even greater rating, he believes his PTSD warrants this higher 
50 percent rating back to his date of claim on February 15, 2011, because it was as severe then as it was as of March 10, 2014.  Therefore, the issue on appeal only concerns his entitlement to this higher 50 percent rating from February 15, 2011 to March 10, 2014.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411, which specifically concerns PTSD.  PTSD, however, is evaluated under the General Rating Formula for Mental Disorders.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).


A higher 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In evaluating the evidence, the Board also considers Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (DSM)).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; instead, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The higher the GAF score, the higher the overall functioning of the individual is.  For instance, a GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g.., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work).  DSM-V; Richard, 9 Vet. App. at 267.

Turning to the relevant evidence in this particular case, in a May 2011 statement, the Veteran reported he only slept an average of five to six hours a night.  He also had experienced nightmares relating to service.  

Private treatment records show the Veteran sought psychiatric treatment in May 2010.  He reported he had difficulty in social situations and obsessed about work.  He continued the therapy sporadically.  In February 2011, he reported he was struggling with a relationship with a woman because he believed his jealousy pushed her away.  The treating psychologist noted a historically dysfunctional relationship with his father might have been handicapping him.  He also reported difficulty in following through on a planned vacation.  In December 2011, his psychiatrist noted sleep medication was helping with his sleep difficulties.  He also made a shift change at work and made vacation plans to look forward to.  He reported he also planned to have dinner with a friend from work every Sunday.  In May 2012, the Veteran was grieving over the death of his brother.  He was also afraid he would not wake up himself or that someone would break into his home.  He expressed disappointment with his sleep medication.  In July 2012, the psychologist noted he was sleeping better without medication.  The Veteran reported he was seeking to establish a long-term relationship with a former girlfriend.  In December 2012, the psychologist noted the treatment was concluding, but referred the Veteran for continued counseling for his sleep disturbances and a difficult relationship at work.

In a December 2012 letter, which was received in September 2013 and appears to have been sent to his employer, the treating psychologist noted the Veteran had a sleep disorder.  


In an April 2013 statement, the Veteran reported he was always looking over his shoulder and had trust and sleep difficulties.  He indicated he experienced episodes of depression, panic attacks, or anxiety without an identifiable cause; increased or decreased use of prescription medications; obsessive behavior; unexplained economic or social behavior changes; and breakup of a primary relationship. 

An April 2013 private treatment record notes the Veteran complained of anxiety that he had experienced for a few years and sleep difficulties.  The physician noted he had some mild depression and anhedonia.  He exercised regularly, and his energy level was fairly good.  On examination he was in no acute distress, and his affect was normal.  He was well-groomed and had normal thought content.  Anxiety disorder not otherwise specified (NOS) with mild depression and sleep disturbances was assessed.  Medication was prescribed.  A May 2013 private treatment record notes he reported the prescribed medication helped with his anxiety, but that he still was not sleeping well.  His mood and interest level had improved, and his energy level was fairly good.

The Veteran was afforded a VA compensation examination in May 2013.  He reported he was anxious and worried a great deal.  He went to work, but did not pursue any leisure pursuits.  He had worked at the same company for 16 years, but had only become friends with one coworker.  He avoided crowds and did not go to concerts or malls.  While he had been in relationships, his weariness of others led him to sequester himself.  He was in a relationship at the time of the examination, but he worried his behavior and would lead to a demise of the relationship.  He reported the women he tried to have a relationship with in the past left him because he refused to do much of anything due to a persistent, pervasive sense of discomfort in most social situations.  He complained of recurrent memories and frequent nightmares related to his in-service stressors that caused sleep disturbances.  The examiner noted the Veteran had been treated for a sleep disorder and relational difficulties, but that the prescribed medications had proven effective in the management of his symptoms.  While reviewing the diagnostic criteria for PTSD, the examiner indicated the Veteran experienced the following symptoms: efforts to avoid thoughts, feelings, or conversations associated with trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; hypervigilance; and exaggerated startle response.  The examiner noted such symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  In a separate section of the examination report, the examiner noted the Veteran's PTSD symptoms included a depressed mood, anxiety, and chronic sleep impairment.  The examiner diagnosed PTSD and assigned a GAF score of 65.  The examiner opined the Veteran's level of occupational and social impairment was best summarized as impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted the Veteran did not appear to be a danger to himself or others.  But the examiner did suggest that the Veteran seek continued treatment for PTSD.

Private treatment records from a different provider, which were received in March 2015, note the Veteran was referred by his psychiatrist for therapy his work performance was affected.  The therapy began in August 2013.  He was noted to have PTSD symptoms due to his service and the death of his brother.  His symptoms included difficulty with social relationships.  He had no close friends and separated from a girlfriend due to his mood.  He also had sleep difficulties.  On examination, his appearance was well-groomed.  His attitude was guarded and he gave limited/short responses.  His affect was flat.  His mood was depressed, and he had a history of panic attacks that occurred one to four times a week.  His speech was soft.  His thought process was circumstantial.  His thought content was within normal limits.  He did not have suicidal ideation.  He was fully oriented.  He had difficulty recalling events in the long-term past accurately.  His short-term memory was impaired.  The therapist noted he was forgetful.  His cognitive function was intact.  His judgment was moderately impaired.  And his insight was severely impaired.  The therapist noted his symptoms remained similar later in August 2013.  She noted he had increased frustration and mistrust as well as continued sleep difficulties.  He also experienced social isolation, anxiety, panic in crowds, and obsessive behavior.  Even later in August 2013, the therapist noted the Veteran was agitated with the VA claims process.  The majority of his symptoms remained the same on evaluation, but his affect was worrisome.  His mood was depressed and angry.  His speech was normal.  The therapist noted he remained forgetful, but indicated his short-term and long-term memory was intact.  He had increased anxiety when in public settings and had continued sleep difficulties.   

In a September 2013 letter, the private licensed mental health therapist noted the Veteran began treatment in August 2013 after his employer suggested it due to work performance problems.  She noted the identified problems were related to his PTSD and anxiety disorder.

The therapist noted the Veteran's attitude was guarded in a September 2013 treatment record.  His motor activity was agitated, and his affect was worrisome.  His mood was depressed, and his speech was soft.  His thought process was circumstantial, and his thought content was within normal limits.  He did not have suicidal ideation.  He was fully oriented.  His long-term memory was intact.  His short-term memory was impaired with continued forgetfulness.  His cognitive function was intact.  His judgment and insight were severely impaired.  He had intrusive thoughts of his brother's death and service stressors.  He continued to have sleep difficulties and had a decline in productivity at work.  He also had continued conflict in his relationships.  His symptoms remained similar in October 2013.  The therapist noted he had increased depression and panic attacks and less sleep.  He had continued mood problems and sleep difficulties in November 2013.  On examination, his appearance was well-groomed.  His attitude was cooperative, but suspicious.  His motor activity was clam.  His affect was flat and worrisome.  His mood was depressed.  His speech was normal, and his thought process was intact.  His thought content was within normal limits.  He did not have suicidal ideation.  He was fully oriented.  The therapist indicated his long-term memory was impaired because he was blocking memories.  His short-term memory continued to be impaired.  His cognitive function was intact.  His judgment and insight were severely impaired.  His symptoms remained similar when he returned from a work trip in March 2014.  His girlfriend also attended the session and reported he was very mistrusting and jealous.  The therapist noted he had continued mood, sleep, and pre-occupation issues.  

In a July 2014 letter, the treating licensed mental health counselor who wrote the September 2013 letter noted the Veteran had made progress during therapy.  She noted the Veteran had reported his PTSD symptoms had escalated to a point that they caused him to move out of a home he shared with a long-time girlfriend and socially isolate himself prior to the treatment began in August 2013.  His girlfriend reported his PTSD symptoms included extreme social isolation, inability to function in public settings or large groups, mistrust of people and their motive, jealous, irritability, severe depression, sleep problems, emotional withdrawal, and verbally abusive behavior.  

The Veteran was afforded a second VA compensation examination in September 2014.  The Veteran reported he was doing the same activities he did the year before, including watching television and regularly exercising at the gym.  He did not hang out with friends, but kept in touch with his sisters.  He reported he attended school between January 2013 and June 2013, but stopped when his mom died.  He continued to have the same employer, but reported a history of difficulties, including being investigated for unusual behavior in 2012.  He reported he had used a work computer to investigate his brother's death and became distant from others.  He reported he felt suicidal a year before the examination.  The examiner diagnosed PTSD.  The examiner opined the Veteran's level of occupational and social impairment was best summarized as impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted the severity of the PTSD was slightly greater than it was when diagnosed in 2013.  She noted he was spending less time at work, was more distracted, and was more estranged from his long-term significant other.

In a March 2015 letter, the Veteran's treating licensed mental health counselor noted the Veteran was reluctant to disclose the severity of his disorder when he first met with VA medical staff because he feared his employment would be jeopardized if the information was disclosed.  In an August 2015 letter, the therapist opined the Veteran's symptoms continued to worsen between April 2012 and August 2013 due to the break in therapy.

During his January 2016 Board hearing, the Veteran reported he began seeking psychiatric treatment in 2010 due sleep, relationship, and work difficulties.  After that treatment provider retired, he did not have continued treatment and began having problems at work.  He reported his employer requested he seek continued counseling due to a decrease in work output.  He reported his PTSD symptoms remained at a similar level of severity between 2011 and the time of the examination.

This collective body of evidence covering the period at issue prior to March 10, 2014 -specifically, from February 15, 2011 to March 10, 2014-establishes that a higher 50 percent rating is warranted even for this initial period.  As the private providers did not differentiate which symptoms were attributable to each mental diagnosis they made, and only PTSD was diagnosed on the May 2013 and September 2014 VA compensation examinations, the Board will consider all of his psychiatric symptoms when determining the appropriate rating for his service-connected PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his/her mental condition, whatever it is, causes him/her); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, this reasonable doubt must be resolved in the Veteran's favor and the signs and symptoms attributed to the service-connected disability).  During this period, the Veteran had flattened affect; impairment of his memory; disturbances of motivation and mood; panic attacks that occurred more than once a week; suicidal ideation; and difficulty in establishing and maintaining relationships, including with his significant other and at his job, where supervisors suggested he seek counseling due to a drop in productivity.  Notably, the September 2014 VA examiner noted the severity of the PTSD was only "slightly greater" than when it was diagnosed on May 2013 VA compensation examination, and the RO awarded the higher 50 percent rating based on the results of the September 2014 VA compensation examination.  When affording the Veteran the benefit of the doubt, the Board concludes his PTSD symptoms and their consequent effect on his social and occupational functioning more closely approximated the criteria for a 50 percent rating (rather than the lesser 30 percent rating) prior to March 10, 2014.  38 C.F.R. § 4.130, DC 9411.  As evidenced by use of the phrase "such symptoms as," followed by a list of examples, the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, not instead meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  If the evidence shows the Veteran suffers symptoms or consequent effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Accordingly, the Board finds that the higher 50 percent rating is warranted for the PTSD, even for this earlier period.

IV. Extra-schedular Consideration

The Board finds that referral of this increased-rating claim for extra-schedular consideration is unwarranted, however.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular  standards. 38 C.F.R. § 3.321(b)(1).


In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Referral for extra-schedular consideration is not warranted here, though.  A comparison of the Veteran's PTSD and associated symptoms and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards" - including especially in terms of the effect these symptoms have on his social and occupational functioning.  38 C.F.R. § 3.321(b).

The Veteran's PTSD is manifested by symptoms and functional impairment expressly addressed by the rating criteria.  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability, especially when considering the rating is being increased from 30 to 50 percent even for the earlier period when he did not have this higher rating.  Indeed, even he conceded during his hearing that he is not requesting any higher rating.  In the absence of this threshold finding of greater functional impairment, and that is not contemplated by the Rating Schedule, there is no need to consider the second step of the inquiry, namely, whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  See also 38 C.F.R. §§ 4.1, 4.15.  Consequently, referral for extra-schedular consideration is not warranted.  Id.


ORDER

A higher 50 percent initial rating is granted for the PTSD (so as of February 15, 2011, rather than just as of March 10, 2014), subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


